Case: 15-13514    Date Filed: 05/16/2016   Page: 1 of 4


                                                           [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 15-13514
                           Non-Argument Calendar
                         ________________________

                              Agency No. 14-0497



PEACOCK TIMBER COMPANY, INC.,

                                                                        Petitioner,

                                     versus

U.S. DEPARTMENT OF LABOR,

                                                                       Respondent.

                         ________________________

                   Petition for Review of a Decision of the
              Occupational Safety and Health Review Commission
                         ________________________

                                (May 16, 2016)

Before ED CARNES, Chief Judge, HULL and MARCUS, Circuit Judges.

PER CURIAM:

      An Occupational Safety and Health Administration (OSHA) inspector

visited Peacock Timber Company’s workplace with an order to investigate a
              Case: 15-13514    Date Filed: 05/16/2016   Page: 2 of 4


former employee’s complaint about unsafe work conditions there. The allegations

in the complaint proved to be unfounded, but, during her visit, the OSHA inspector

noticed violations of other federal workplace safety regulations. After a second

inspector investigated further, OSHA cited Peacock for the violations the

inspectors discovered. Peacock challenged the citations in an administrative

proceeding, but an administrative law judge (ALJ) affirmed the bulk of them and

ordered Peacock to pay $3,000 in penalties. Peacock appeals that decision, raising

most of the arguments the ALJ rejected. We reject them, too, for many of the same

reasons given by the ALJ.

      Peacock’s first argument is that the OSHA inspectors violated the Fourth

Amendment because they were never authorized to search the facility for

violations other than those alleged in the former employee’s complaint. The ALJ

found, however, that Peacock’s executives consented to the inspectors’ searches,

recognizing the possibility that the inspectors might observe violations beyond

those alleged in the complaint. A person’s valid consent to a search makes the

search reasonable (and lawful) under the Fourth Amendment. See Fernandez v.

California, 571 U.S. ___, 134 S. Ct. 1126, 1137 (2014). Having consented to the

searches that took place, Peacock cannot now complain about what those searches

turned up.




                                         2
               Case: 15-13514     Date Filed: 05/16/2016   Page: 3 of 4


      Peacock calls our attention to In re Inspection of Crider Poultry, No.

MC610–001, 2010 WL 1524571 (S.D. Ga. Mar. 30, 2010), but that unpublished

district court decision does not help it. Quite the opposite, the magistrate judge in

that case acknowledged that consent to a broad inspection effectively negated the

search limitations prescribed in OSHA’s search warrant. Id. at *5. That is exactly

what the ALJ found happened in this case and we agree with that assessment.

      Peacock’s next contention is that the OSHA inspectors should have notified

its executives of their Miranda rights before the inspectors began looking around

the workplace. But Miranda only applies to custodial interrogations, see J.D.B. v.

North Carolina, 564 U.S. 261, 270, 131 S. Ct. 2394, 2402 (2011), and nobody at

Peacock was in custody during the investigators’ searches.

      Peacock points out that it is a small business and that it is difficult to keep up

with and comply with all of OSHA’s regulations. It also notes that it has an

exemplary safety record. For better or for worse, though, there is no small

business exception to the regulations at issue in this appeal, nor is there an

exception for businesses that have good safety records. It also does not matter that

Peacock had its own policies and practices in place to deal with some of the

potential problems addressed by the OSHA regulations it was cited for violating.

Peacock might think OSHA’s regulations are unwise, unnecessary, or unduly

burdensome, but that is no excuse for failing to comply with them.


                                           3
              Case: 15-13514    Date Filed: 05/16/2016   Page: 4 of 4


      Peacock repeatedly contends that it could not have reasonably known about

some of the violations. But the ALJ found otherwise and, because her findings

were supported by substantial evidence, we may not depart from them. See D & S

Grading Co. v. Sec’y of Labor, 899 F.2d 1145, 1147 (11th Cir. 1990).

      Peacock makes a few other arguments, all of which are addressed in the

ALJ’s decision. Those arguments are meritless and do not warrant further

discussion.

      The petition is DENIED.




                                        4